Name: 2014/89/EU: Commission Implementing Decision of 14Ã February 2014 on a pilot project to implement the administrative cooperation obligations set out in Directive 2007/59/EC of the European Parliament and of the Council by means of the Internal Market Information System Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: information and information processing;  land transport;  communications;  executive power and public service;  EU institutions and European civil service;  transport policy;  organisation of transport;  European construction;  employment
 Date Published: 2014-02-15

 15.2.2014 EN Official Journal of the European Union L 45/36 COMMISSION IMPLEMENTING DECISION of 14 February 2014 on a pilot project to implement the administrative cooperation obligations set out in Directive 2007/59/EC of the European Parliament and of the Council by means of the Internal Market Information System (Text with EEA relevance) (2014/89/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1024/2012 of the European Parliament and of the Council of 25 October 2012 on administrative cooperation through the Internal Market Information System and repealing Commission Decision 2008/49/EC (the IMI Regulation) (1), and in particular Article 4(1) thereof, Whereas: (1) The Internal Market Information System (IMI), formally established by the IMI Regulation, is a software application accessible via internet, developed by the Commission in cooperation with the Member States, to assist Member States in the practical implementation of information exchange requirements laid down in Union law pertaining to the internal market by providing a centralised communication mechanism to facilitate the cross-border exchange of information and mutual assistance. (2) Directive 2007/59/EC of the European Parliament and of the Council (2) sets out certain common rules for the certification of train drivers in order to overcome national differences thus contributing to the aims of Union policies on the freedom of movement of workers, freedom of establishment and freedom to provide services in the context of the common transport policy, in order to make it easier for train drivers to move from one Member State to another. This includes, in particular, the interconnection of national registries of train drivers licences and certificates. (3) The European Railway Agency (ERA) established by Regulation (EC) No 881/2004 of the European Parliament and the Council (3) was set up to support the Commission in ensuring an harmonised approach to rail interoperability and safety in the Union. (4) A Feasibility Study of Interoperable Registers of Train Driving Licences and Complementary Certificates by the ERA and adopted on 2 April 2013, deemed that IMI was a suitable tool to implement an information exchange between national licence registers and recommended that a pilot project be organised (5) Commission Decision 2010/17/EC (4) sets out that the European Railway Agency is responsible for monitoring and reporting on the functioning of the pilot. The IMI Regulation requires the Commission to evaluate the outcome of the pilot. (6) The measures provided for in this Decision are in accordance with the opinion of the Internal Market Information System Committee, HAS ADOPTED THIS DECISION: Article 1 Scope and objectives of the pilot project In order to test the effectiveness of the Internal Market Information System (IMI) for implementing the provisions listed in Articles 4 and 5 below, the Commission shall carry out a pilot project. Article 2 Competent authorities For the purposes of this Decision, the authorities of the Member States shall be those referred to in Article 16 of Directive 2004/49/EC of the European Parliament and of the Council (5) (hereinafter referred to as competent authorities). Article 3 Monitoring and reporting In order for the European Railway Agency to fulfil monitoring and reporting tasks provided for in Article 3(2) of Decision 2010/17/EC, the Commission will provide the Agency with statistics and information about the usage of IMI. Article 4 Administrative cooperation between competent authorities 1. For the purposes of the pilot project, IMI shall be used between the competent authorities for the exchange of information set out in the following provisions: (a) point (b) of Article 22(1) of Directive 2007/59/EC, in conjunction with points 4 and 5 of Annex I to Decision 2010/17/EC; (b) Article 29(2) of Directive 2007/59/EC; (c) Article 29(3) of Directive 2007/59/EC; (d) point (b) of Article 29(4) of Directive 2007/59/EC, for requests for further inspection or suspension. 2. Administrative cooperation pursuant to paragraph 1 shall be implemented following the procedure set out in Annex I. Article 5 Administrative cooperation between competent authorities and the Commission 1. For the purposes of the pilot project, IMI shall be used among the competent authorities and between those competent authorities and the Commission for the exchange of information set out in the following provisions: (a) point (b) of Article 29(4) of Directive 2007/59/EC for information to the Commission and other competent authorities; (b) point (c) of Article 29(4) of Directive 2007/59/EC for information to the Commission and other competent authorities; (c) the second subparagraph of Article 29(4) of Directive 2007/59/EC for information to the Commission and other competent authorities; (d) Article 29(5) of Directive 2007/59/EC, for referral to the Commission. 2. Administrative cooperation pursuant to paragraph 1 shall be implemented following the procedure set out in Annex II Article 6 Evaluation 1. The Commission will carry out an evaluation of the pilot project to assess whether the objective set out in Article 1 has been achieved and will submit a report to the European Parliament and the Council no later than three years after its start taking into account the following criteria: (a) data protection issues; (b) cost-effectiveness; (c) effective translation functionalities; (d) user-friendliness; (e) overall users satisfaction. 2. The evaluation of the pilot project shall be based on statistical information retrieved from IMI and on feedback from participants, including at least one on-line user survey addressed to the competent authorities. Article 7 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 14 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 316, 14.11.2012, p. 1. (2) Directive 2007/59/EC of the European Parliament and of the Council of 23 October 2007 on the certification of train drivers operating locomotives and trains on the railway system in the Community (OJ L 315, 3.12.2007, p. 51). (3) Regulation (EC) No 881/2004 of the European Parliament and the Council of 29 April 2004 establishing a European Railway Agency (Agency Regulation) (OJ L 164, 30.4.2004, p. 1). (4) Commission Decision 2010/17/EC of 29 October 2009 on the adoption of basic parameters for registers of train driving licences and complementary certificates provided for under Directive 2007/59/EC of the European Parliament and of the Council (OJ L 8, 13.1.2010, p. 17). (5) Directive 2004/49/EC of the European Parliament and of the Council of 29 April 2004 on safety on the Communitys railways and amending Council Directive 95/18/EC on the licensing of railway undertakings and Directive 2001/14/EC on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (Railway Safety Directive) (OJ L 164, 30.4.2004, p. 44). ANNEX I INFORMATION REQUEST PROCEDURE ANNEX II NOTIFICATION PROCEDURE